SUMMARY ORDER
Plaintiff Lynn S. Jowers appeals pro se from a decision of the District Court granting defendant’s motion for dismissal of plaintiffs complaint on the grounds that the complaint was time-barred and equitable tolling was not warranted. Plaintiffs complaint alleged that defendant, his former employer, violated his rights under the Americans with Disabilities Act of 1990 (“ADA”) by failing to accommodate his disability and terminating his employment because of his disability. We assume the parties’ familiarity with the facts, the issues on appeal and the procedural history.
Having carefully reviewed all of plaintiffs arguments, we affirm the District Court’s decision for substantially the same reasons set forth in that decision. We have considered all of plaintiffs arguments on appeal and find them to be without merit. Accordingly, we hereby AFFIRM the judgment of the District Court.